Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01752-CV

              STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                                V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-01696-B

                                           ORDER
       We GRANT the July 2, 2014 third motion of appellant Len-Mac Development Corp. for

an extension of time to file a brief. We ORDER the brief tendered to this Court by Len-Mac

Development Corp. on July 8, 2014 filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE